DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2, 8, 12, 23-24, 28-29, 32-33, 36-37, 40-41, 44, 52, and 98 in the reply filed on September 13, 2022 is acknowledged.

Status of Claims
Claims 1-5, 8, 12, 23-24, 28-29, 32-33, 36-37, 40-41, 44, 52, and 98 are currently pending in the instant application. Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-2, 8, 12, 23-24, 28-29, 32-33, 36-37, 40-41, 44, 52, and 98 are under examination on the merits in the instant case.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show colors such as “Yellow”, “Blue”, and “Red” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 98 is objected to because of the following informalities: It appears that “d)” is necessary following “SEQ ID NO:5; or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “CK8 promoter”, and the claim also recites “CK8e promoter”, which is the narrower statement of the broad limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 23-24, 28-29, 32-33, 36-37, 40-41, 44, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach et al. (WO 2014/197748 A2, applicant’s citation) in view of Nakamura et al. (Journal of Human Genetics, 2016, 61:663-667, applicant’s citation). 
Gersbach teaches that “the elimination of exons 45-55 of the dystrophin transcript can be used to treat approximately 62% of all DMD patients” thus “a promising strategy is to exclude the entire exon 45-55 region” by CRISPR/Cas technology using gRNAs targeting intron 44 and intron 55, wherein the treatment with the two intron-targeting gRNAs and Cas9 provided deletion of exons 45-55 and expression of dystrophin in cells (emphasis added). See paragraphs 00183-00187 and 00305.
See also Figure 16D illustrating the CRISPR/Cas technology for deletion of exons 45-55 of the dystrophin gene as copied below.

    PNG
    media_image1.png
    143
    653
    media_image1.png
    Greyscale

Gersbach teaches that viral vectors such as AAV vectors (e.g., AAV1) can be used to express both Cas9 and two gRNA expression cassettes, wherein each gRNA is operably linked to a U6 promoter or H1 promoter, wherein all three elements can be packaged into a single vector or can be expressed from two vectors or a single gRNA can be expressed from a single vector. See paragraphs 00188, 00206, 00208, and 00337. See also Figure 39 copied below.

    PNG
    media_image2.png
    471
    609
    media_image2.png
    Greyscale

Gersbach teaches that “protospacers were selected to target the 5’ and 3’ ends of exon 45 through 55 which meet the 5’-NRG-3’ PAM requirement of SpCas9”, thereby obtaining sgRNAs targeted to the intronic regions surrounding exons 45-55, wherein the “sgRNAs were intentionally targeted to sites nearest to the downstream or upstream exon intended to be included in the resulting transcript to minimize the likelihood that the background patient deletion would include the intronic sgRNA target sites.” (emphasis added). See paragraph 00300.
Gersbach does not teach targeting exons 3-7 of the human dystrophin gene by using gRNAs targeting intron 2 and intron 7. 
Nakamura teaches that “5’ (exons 3-7) and 3’ (exons 45-55) mutational hot spots have been detected in the DMD gene” and that “the hot spot in exons 3-7” of the DMD gene “has been considered a therapeutic target” and that “in-frame deletion of exons 3-9 may produce a protein that is structurally stable” (emphasis added). See pages 663 and 667.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gersbach’s combination composition by replacing Gersbach’s gRNAs targeting intron 44 and intron 55 of the dystrophin gene with gRNAs targeting intron 2 and intron 7 of the dystrophin gene. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a composition that deletes the 5’ DMD mutational hot spot region in “exons 3-7” instead of the 3’ DMD mutational hot spot region in “exons 45-55” that was deleted by Gersbach’s composition for a potential therapeutic approach for treating DMD, because there were only two mutational hot spots of the dystrophin gene known in the art, wherein the hot spot region of “exons 3-7” of the dystrophin gene “has been considered a therapeutic target” as taught by Nakamura, and because use of CRISPR/Cas technology incorporating two intron-targeting gRNAs surrounding the hot spot region of “exons 45-55” was already demonstrated to be effective for providing deletion of exons 45-55 and production/restoration of dystrophin expression as taught by Gersbach. Further, since various vector design options as illustrated in Figure 39 of Gersbach were known and available in the art, one of ordinary skill in the art would have had a reasonable expectation of success in making all of the vector design options claimed in the instant case. 
In view of the foregoing, claims 1-2, 8, 23-24, 28-29, 32-33, 36-37, 40-41, 44, and 52 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 12 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach et al. (WO 2014/197748 A2, applicant’s citation) and Nakamura et al. (Journal of Human Genetics, 2016, 61:663-667, applicant’s citation) as applied to claim 1 above, and further in view of Kabadi et al. (US 2019/0374655 A1).
The teachings of each of Gersbach and Nakamura are described above thus will not be repeated. 
Gersbach and Nakamura do not teach the gRNA sequences claimed in claims 12 and 98.
Kabadi teaches that the CRISPR/Cas system utilizes the spacer sequence, which “can be designed to hybridize to a target nucleic acid that is located 5’ of a PAM of the Cas9 enzyme used in the system” thus one can identify the S. pyogenes Cas9 5’-NRG-3’ PAM sequence in the target and select “20 bases immediately 5’ of the first nucleotide of the PAM”, for example, the “sequence comprising 5’-NNNNNNNNNNNNNNNNNNNNNRG-3’”. See paragraphs 0191-0192.
Kabadi teaches that DMD-targeting gRNA-encoding sequences are selected from any sequence listed in the sequence listing, wherein S. pyogenes Cas9-based 20-mer gRNAs are SEQ ID Nos:1-467,030. See paragraphs 0048 and 0082.
Kabadi discloses SEQ ID NO:365308, which is 100% identical to SEQ ID NO:1 claimed in the instant case. See below that is retrieved by accessing the USPTO web site as disclosed at page 49.

    PNG
    media_image3.png
    125
    315
    media_image3.png
    Greyscale

Kadabi discloses SEQ ID NO:334289, which is 100% identical to SEQ ID NO:4 claimed in the instant case. See below that is retrieved by accessing the USPTO web site as disclosed at page 49.

    PNG
    media_image4.png
    124
    312
    media_image4.png
    Greyscale

It is noted that claims 12 and 98 depend from claim 1. The obviousness of claim 1 is set forth hereinabove, which is fully incorporated by reference herein thus will not be repeated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to identify and select the 20-mer sequence of 5’-AATTAATCTGCCGAAGATGA as the DMD intron 2-targeting gRNA and the 20-mer sequence of 5’-TGTCAATTCAAATGGTGCAC as the DMD intron 7-targeting gRNA by simply following the gRNA selection guidance known in the art, because it was taught in the art to select gRNA sequences “targeted to sites nearest to the downstream or upstream exon intended to be included in the resulting transcript”, wherein the sequences “meet the 5’-NRG-3’ PAM requirement of SpCas9” as taught by Gersbach (see paragraph 0300), and because identifying a 20-mer sequence followed by the 5’-NRG-3’ PAM was an art-recognized gRNA selection methodology as further corroborated by Kadabi, who also discloses SEQ ID Nos:365308 and 334289 that are 100% identical to SEQ ID Nos:1 and 4 claimed in the instant case, wherein Kadabi’s disclosure of SEQ ID Nos:365308 and 334289 supports and provides evidence that obtaining SEQ ID NO:1 and SEQ ID NO:4 claimed in the instant case was indeed within the technical grasp of one of ordinary skill in the art before the effective filing date. 
In view of the foregoing, claims 12 and 98 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8, 12, 23-24, 28-29, 32-33, 36-37, 40-41, 44, and 98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 53-55, 60, 67-68, 80-82, 96, and 141-144 of copending Application No. 16/476,137 in view of Gersbach et al. (WO 2014/197748 A2, applicant’s citation), Nakamura et al. (Journal of Human Genetics, 2016, 61:663-667, applicant’s citation), and Kabadi et al. (US 2019/0374655 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would have been an obvious variation/embodiment of the composition claims of the ‘137 application, which are drawn to a combination product comprising at least two separate “DMD guide RNA” sequences operably linked to two separate promoters. It would have been obvious to design the two “DMD guide RNA” sequences of the ‘137 claims as a gRNA targeting intron 2 of DMD and a gRNA targeting intron 7 of DMD in view of the combined teachings of Gersbach and Nakamura as explained in the §103 rejection above, which is fully incorporated by reference herein. Further, selection of SEQ ID NO:1 and SEQ ID NO:4 would have been obvious further in view of Kadabi’s disclosure of SEQ ID Nos:365308 and 334289 as explained in the §103 rejection above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635